204 F.2d 692
William KELLY, Appellant,v.GENERAL ELECTRIC COMPANY.
No. 11037.
United States Court of Appeals Third Circuit.
Argued June 19, 1953.
Decided June 24, 1953.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Thomas J. Clary, Judge.
Charles A. Lord, Philadelphia, Pa. (Richter, Lord & Farage, Philadelphia, Pa., on the brief), for appellant.
Charles J. Biddle, Philadelphia, Pa. (Francis Hopkinson, Drinker Biddle & Reath, Philadelphia, Pa., on the brief), for appellee.
Before MARIS, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a summary judgment in favor of the defendant in a suit by the plaintiff, an injured employee, under the Federal Employers' Liability Act, 45 U.S.C.A. § 51 et seq. The sole question in the case is whether the district court erred in holding that the defendant is not a common carrier by railroad within the meaning of that Act and entering summary judgment accordingly. We find ourselves in complete agreement with the views expressed in the able and comprehensive opinion filed by Judge Clary in the district court, 110 F.Supp. 4, to which we need add nothing.


2
The judgment of the district court will be affirmed.